ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 12 INSURED BOND NUMBER Madison Investment Advisors, Inc. 91130109B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE May 1, 2010 December 15, 2009 to December 15, 2010 /S/ Catherine Dalton In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following: Madison Scottsdale, LC Madison Mosaic, LLC Mosaic Funds Distributor, LLC Madison Asset Management, LLC Concord Asset Management LLC Concord Investment Company Profit Sharing Plan & Trust Madison Investment Advisors, Inc. Profit Sharing Plan Madison Strategic Sector Premium Fund Madison Mosaic Government Money Market Trust Madison Mosaic Equity Trust, a series trust consisting of: o Disciplined Equity Fund o Mid-Cap Fund o Investors Fund o Balanced Fund o Small/Mid-Cap Fund o Madison Institutional Equity Option Fund Madison Mosaic Income Trust, a series trust consisting of: o Core Bond Fund o Government Fund o Institutional Bond Fund o Corporate Income Shares (COINS) Fund Madison Mosaic Tax-Free Trust, a series trust consisting of: o Tax-Free National Fund o Virginia Fund MEMBERS Mutual Funds, a series fund consisting of: o MEMBERS Cash Reserves Fund o MEMBERS Bond Fund o MEMBERS Diversified Income Fund o MEMBERS Equity Income Fund o MEMBERS High Income Fund o MEMBERS Large Cap Value Fund o MEMBERS Large Cap Growth Fund o MEMBERS Mid Cap Value Fund o MEMBERS Mid Cap Growth Fund o MEMBERS Small Cap Fund o MEMBERS International Stock Fund o MEMBERS Conservative Allocation Fund o MEMBERS Moderate Allocation Fund o MEMBERS Aggressive Allocation Fund Ultra Series Fund, a series fund consisting of: o USF Money Market Fund o USF Large Cap Value Fund o USF Diversified Income Fund o USF Bond Class Fund o USF Large Cap Growth Fund o USF High Income Fund o USF International Fund o USF Mid Cap Fund o USF Conservative Allocation Fund o USF Moderate Allocation Fund o USF Aggressive Allocation Fund o USF Small Cap Fund o USF Target Retirement 2020 Fund o USF Target Retirement 2030 Fund o USF Target Retirement 2040 Fund o USF Equity Income Fund It is further understood and agreed that Rider No. 1 to this Bond is hereby deleted in its entirety and replaced by this Rider No. 12, effective as of 12:01 a.m. on May 1, 2010, Standard Time at the Principal Address. RN1.0-00 (1/02) Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond.
